                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


MELISSA HARRIS,

                   Plaintiff,

      v.                                            Case No. 19-cv-441-pp

CITY OF MILWAUKEE,
CHIEF ALFONSO MORALES, and
DETECTIVE KIMBERLY ANDERSON,

                   Defendants.


    ORDER DISCHARGING ORDER TO SHOW CAUSE AND GRANTING
 PLAINTIFF EXTENSION TO SERVE DEFENDANT KIMBERLY ANDERSON


      On July 3, 2019, this court issued an order requiring the plaintiff to

show cause why she had not properly served defendant Kimberly Anderson

within ninety days of the date she filed her complaint. Dkt. No. 9. Two weeks

later, the plaintiff timely filed an affidavit, explaining the attempts she had

made at serving Detective Anderson. Dkt. No. 10. She explained that she had

tried to serve Anderson at the Milwaukee Police Department, but that there,

her process server had been told to attempt service at Sojourner Family Peace

Center. Dkt. No. 10 at 1. After the process server attempted service at the

Sojourner Family Peace Center and failed, the plaintiff tried to serve the

plaintiff at both the Milwaukee Police Department’s Performance Division and

the Police Administration Building. Id. at 2. She left copies of the summons

and complaint at both locations. She also has attempted service by publication


                                         1
and via certified mail. Id. She asks to either allow service by publication or

allow additional time for service.

      Rule 4(m) of the Federal Rules of Civil Procedure allows the court to

extend the time for service for an “appropriate period” if the plaintiff shows

“good cause” to do so. Given the efforts the plaintiff described in her affidavit,

the court finds that the plaintiff has shown good cause for the court to extend

her time to serve Anderson. The court finds that the plaintiff has discharged

the order to show cause, and it will give the plaintiff additional time to serve

Anderson.

      The court ORDERS that the order to show cause is DISCHARGED.

      The court ORDERS that the plaintiff’s deadline for serving the summons

and complaint on Anderson is EXTENDED until Friday, September 13, 2019.

      Dated in Milwaukee, Wisconsin this 29th day of July, 2019.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                         2
